Citation Nr: 1042919	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from May 
1999 to November 2003, to include active duty in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Board remanded the claim in July 2009 for 
additional development, and the claim was granted in September 
2010.  The Appeals Management Center (AMC) mistakenly issued a 
supplemental statement of the case (SSOC) on an issue not on 
appeal, and as the September 2010 action represents a full grant 
of the benefit sought, the Board no longer has jurisdiction over 
the appeal.  



FINDINGS OF FACT

1.  Service connection was granted for PTSD in September 2010.

2.  A notice of disagreement (NOD) contesting the assigned rating 
was never received.  

3.  The Board is without jurisdiction in this case.  



CONCLUSION OF LAW

The Board lacks jurisdiction in this case.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.202 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case applied for service connection for PTSD 
based on his service in Iraq.  The Board, in a July 2009 remand, 
dispatched the claim for further development.  In the language of 
the remand, the Veteran was to be examined by a VA psychiatrist 
to determine if any psychiatric disability manifested by the 
Veteran was related to his military service.  

In September 2010, service connection was granted for PTSD.  
Following the Board's remand, additional medical evidence was 
received from VA, and a significant change in the law made the 
substantiation of the Veteran's stressor easier.   See 38 C.F.R. 
§ 3.304(f).  As a result, the requirements for service connection 
were met, and service connection was granted.  

The AMC issued an SSOC, phrasing the issue on appeal as 
entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD.  The AMC concluded that the award of 
service connection in September 2010 (which established a 30 
percent rating) did not represent a full grant of the benefits 
sought, and the claim was returned to the Board.  This was in 
error.  

The Veteran has never voiced disagreement with the rating 
assigned in the September 2010 rating decision by the AMC.  There 
is no correspondence from him in the record which could even 
potentially be considered an NOD for a higher initial rating.  
Thus, the award of service connection in September 2010 
represents a full grant of the benefit sought.  

The appeal is resolved, and the claim for service connection for 
PTSD is no longer subject to the Board's jurisdiction.  Indeed, 
under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  As service connection for PTSD was 
granted, and as no disagreement has been alleged with respect to 
the rating assigned, the Board must dismiss the case for lack of 
jurisdiction.  

The Veteran is advised that should he disagree with the rating 
assigned in the September 2010 decision by the AMC, he should 
forward a notice of disagreement at his earliest possible 
convenience.  Only at that time, should the RO/AMC take 
appropriate action to develop an appeal for a higher rating.  


ORDER

The Board is without jurisdiction on the matter, and the appeal 
is dismissed.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


